Citation Nr: 1007890	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-38 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether new and material evidence was received in order to 
reopen a claim for service connection for gastroesophogeal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1995 to 
November 2000.  She also had prior periods of active duty for 
training and inactive duty for training as a member of the 
senior Reserve Officers Training Corps (ROTC).

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an October 2006 rating decision 
that was issued by the Regional Office (RO) in St. Louis, 
Missouri that declined to reopen the Veteran's claim for 
service connection for GERD.

The Veteran's claim for service connection for GERD was 
previously denied in a rating decision dated in January 2002.  
The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a).  
The Board is statutorily bound not to consider the merits of 
the case unless new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7104(b).  See also, e.g., McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993), Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995). 

FINDINGS OF FACT

1.  The Veteran's claim for service connection for GERD was 
previously denied in a decision in January 2002 because 
documentation contained within the Veteran's service 
treatment record established she had GERD prior to her 
service and because there was no evidence that the Veteran's 
pre-existing GERD was made worse by her service.  The Veteran 
was notified of this decision and her appellate rights, but 
she did not perfect a timely appeal.  The decision became 
final. 

2.  While some of the evidence received after the January 
2002 rating decision was new in that it was not previously on 
file, it was cumulative, redundant, and not material to the 
reason for the previous denial of the claim.  The new 
evidence did not raise a reasonable possibility of 
substantiating the claim of service connection for GERD.


CONCLUSIONS OF LAW

1.  The RO's rating decision in January 2002 denying service 
connection for GERD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for GERD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 
C.F.R. § 3.159 was revised in part, effective May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356.  The third sentence of 
38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, the RO sent the Veteran a letter in June 2006 
that satisfied the above notification requirements.  This 
letter explained what was necessary in order to establish 
service connection for a claimed disability as well as the 
general manner whereby VA assigns disability ratings and 
effective dates for disabilities that are determined to be 
service connected.  It further informed the Veteran that she 
was previously denied service connection for GERD because the 
disorder preexisted her service and was not shown to have 
been aggravated beyond its normal progression therein.  She 
was informed that she needed to submit evidence related to 
this fact.  The letter also explained the "new and material 
evidence" standard and informed the Veteran that such 
evidence needed to raise a reasonable possibility of 
substantiating her claim and could not be merely repetitive 
or cumulative of evidence that was already of record.  The 
June 2006 letter also explained the respective duties of VA 
and the claimant to obtain evidence in support of her claim. 

In addition to its duty to provide the above described 
notices to claimants, VA also must make reasonable efforts to 
assist them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record VA treatment records, service treatment 
records, private treatment records, and written statements 
that were submitted by the Veteran.  While the Veteran was 
not afforded a VA examination in this case, this was not 
necessary because new and material evidence was not received.  
38 C.F.R. § 3.159(c)(4)(iii).  See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 
(Fed. Cir. 2003).  

II. New and Material Evidence

In a January 2002 rating decision the RO denied service 
connection for the Veteran's GERD.  The evidence considered 
at that time included service treatment records and a VA 
report of examination.  Private treatment records were also 
contained within the claims file but they did not relate to 
the Veteran's GERD. 
The RO denied service connection because documentation 
contained within the Veteran's service treatment records 
showed that her GERD pre-existed her military service and 
that there was no evidence that it was aggravated beyond its 
normal progression in service.  While the Veteran filed a 
notice of disagreement, she did not timely perfect an appeal 
of the denial of service connection for GERD. Therefore, this 
decision became final.  The Board must first ascertain in 
this case whether new and material evidence has been 
received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2006 the Veteran sought to reopen her claim.  The only 
documentary evidence that she submitted in support of her 
application was a copy of a June 1994 "Report of Medical 
History" and a report of examination of the same date, at 
which time the Veteran was an ROTC cadet.  These documents 
were already of record at the time of the January 2002 rating 
decision.  Hence, they are not new.  

The Veteran also submitted a written statements on her May 
2006 claim form and on her March 2007 Notice of Disagreement 
to the effect that she did not have GERD prior to service and 
did not require medication for GERD until 1997 at which time 
she was on active duty.  While these particular written 
statements were not of record prior to the January 2002 
rating decision, they are not material insofar as the 
Veteran's history of GERD, and of medical treatment for GERD 
prior to, and during, her service are documented in her 
service treatment records.  The Veteran also gave a history 
of GERD since 1995 at a July 2001 VA examination which took 
place in connection with her original claim for service 
connection for this disability.  Hence, the Veteran's 
statements in this regard are essentially argument concerning 
how evidence that was already of record should be 
interpreted.  They do not provide any new information and do 
not raise a reasonable possibility of substantiating her 
claim.  

On her substantive appeal form, the Veteran also indicated 
that she believes that she is entitled to service connection 
for GERD because this disability onset while she was a member 
of ROTC in college.  However, the Veteran did not allege that 
this disability onset during a period of active duty for 
training (ACDUTRA) nor is there any evidence of record 
indicating that this was the case.  The Veteran's service 
treatment records indicate that she was treated for GERD at 
her university health center.  Insofar as the Veteran's ROTC 
service is considered active service only to the extent that 
she became disabled by a disease or injury incurred or 
aggravated during ACDUTRA or was disabled or died from an 
injury incurred or aggravated in the line or duty or from an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during a period of inactive duty for 
training (INACDUTRA), this assertion is irrelevant to the 
Veteran's claim and does not constitute new and material 
evidence.  See 38 C.F.R. § 3.6 (2009).  Moreover, the 
Veteran's participation in an ROTC program and the time and 
circumstances of the onset of the disease was of record prior 
to the January 2002 rating decision.  

The claims file also contains VA treatment records that show 
the Veteran is still prescribed medication for GERD.  These 
treatment records are new insofar as they were not of record 
in January 2002.  However, they are not material insofar as 
they do not relate to the reason that the Veteran's claim was 
previously denied and do not raise a reasonable possibility 
of substantiating her claim.  

The Veteran did not fulfill her threshold burden of 
submitting new and material evidence to reopen her claim of 
service connection for GERD, the denial of which was final.  
Therefore, the benefit of the doubt doctrine is inapplicable 
to this claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).




ORDER

The Veteran's application to re-open a claim for service 
connection for GERD is denied.


____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


